Citation Nr: 0213615	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected endometriosis with painful abdomen, 
urinary tract infections.

(The issue of entitlement to service connection for an 
acquired psychiatric disability, variously diagnosed, will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1981 to November 
1982.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from several rating decisions by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), the first of which was 
prepared in January 1999 and issued to the veteran in 
February 1999.  That rating decision granted the veteran's 
claim for service connection for endometriosis with painful 
abdomen, urinary tract infections, and assigned an initial 
noncompensable evaluation.  The veteran disagreed with that 
initial evaluation and submitted a timely substantive appeal.  
A subsequent rating decision, in September 1999, increased 
the initial evaluation for endometriosis to 10 percent.  The 
Board remanded the claim in December 2000.  Following further 
development, the claim returns to the Board for appellate 
review.

The Board is undertaking additional development on the issue 
of entitlement to service connection for an acquired 
psychiatric disability, variously diagnosed, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903).)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.



FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate her claim and all evidence 
necessary for an equitable disposition of the claim addressed 
in this decision has been obtained.

2.  The clinical records establish that the only treatment or 
medication the veteran uses on an ongoing basis for 
endometriosis is a non-narcotic pain reliever.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for endometriosis with painful abdomen and urinary 
tract infections have not been met during any portion of the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.116, Diagnostic Code 
7629 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her service-connected endometriosis 
with painful abdomen and urinary tract infections is more 
disabling than the current 10 percent evaluation reflects.  
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where the veteran has disagreed with an initial evaluation 
assigned following an original grant of service connection, 
it is possible for the veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The final rule implementing the VCAA was published 
on August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, likewise, 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date (with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims, neither of 
which are relevant to this case).  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate her claim, including criteria for an evaluation 
in excess of 10 percent for endometriosis, by means of the 
discussions in the September 1999 rating decision and 
supplemental statement of the case (SSOC), by the Board's 
December 2000 remand, and by the April 2002 SSOC.  

The Board's December 2000 remand provided the veteran with a 
description of VA's duties to her under the VCAA, and, in a 
February 2001 letter, the RO advised the veteran that VA 
would attempt to obtain evidence she identified.  The RO's 
letter offered the veteran the opportunity to identify any 
relevant clinical records, and included the authorization 
forms VA would use to attempt to obtain the identified 
records.  The RO also informed her that it would request the 
identified records, but that it was her responsibility to 
ensure that the RO received the records.  The RO thereafter 
requested the evidence from each of the providers she 
identified, and advised the veteran of the results of the 
requests.  Therefore, VA has no outstanding duty to inform 
her that any additional information or evidence is needed. 

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, and that assistance has been rendered in 
this case.  In this case, the veteran testified in her own 
behalf at a personal hearing.  She was afforded VA 
examinations in November 1998 and in December 2001.  There 
are no additional records of any type which have been 
identified by the veteran as relevant to this claim which VA 
has not obtained.  38 U.S.C.A. § 5103A(a) (West Supp. 2002).  
VA has met its duty to assist her to develop the evidence.  
The VCAA and its implementing regulations have been 
considered by the RO.  The Board agrees with the RO that the 
duties to the veteran under the VCAA have been met.  

On VA examination conducted in November 1998, the veteran 
reported a history of endometriosis confirmed by laparoscopy.  
No abnormality of the vagina was noted.  There was no 
significant cervical motion tenderness.  The uterus was 
anteverted and anteflexed.  

The veteran submitted private clinical records dated in 
November 1996.  Those records disclosed that, on diagnostic 
laparoscopy performed in November 1996, there were multiple 
pelvic adhesions consistent with chronic pelvic inflammatory 
disease.  There were bilateral tubo-ovarian adhesions 
consistent with chronic salpingitis.

At a personal hearing conducted in July 1999, the veteran 
testified that she had abdominal swelling and a constant 
abdominal pain during the week prior to menses; she testified 
that Naprosyn was prescribed but did not help much.

VA and private outpatient clinical notes dated from 1998 to 
December 2001 reflect that in February 1999 the veteran was 
treated for urinary complaints.  There was abdominal 
tenderness on palpation.  Mild abdominal tenderness was 
present in March 1999, even though the examination was 
conducted at a time in the veteran's menstrual cycle when she 
stated her abdominal pain was least significant.  In May 
1999, the veteran reported that her menses were slightly 
irregular with "some" cramps and were heavy.  In November 
2000, she reported continuing to have pain in the week prior 
to and the first few days of her menses; she reported no pain 
at the time of the examination.  These outpatient records 
reflect that the VA providers prescribed Naprosyn, but the 
veteran requested Anaprox instead, indicating that it worked 
better.  

Outpatient treatment notes dated in March 2001 reflect that 
the veteran's cervix was firm and non-tender.  A small 
ovarian cyst was present on ultrasound conducted in May 2001.

On VA examination conducted in December 2001, the veteran 
reported that she experienced some breast pain, leg pain, 
back pain and abdominal pain, increasing about two weeks 
prior to her period.  She complained of pain on insertion of 
the speculum in the vagina.  The examiner stated that the 
veteran's complaints of dyspareunia-type pain were greater 
than what he would expect with endometriosis.  The veteran 
did not report urinary tract infections or complaints.  

The veteran is currently assigned a 10 percent evaluation for 
her service-connected endometriosis, under 38 C.F.R. § 4.116, 
Diagnostic Code 7629 (2001).  Under the schedular criteria 
provided in that diagnostic code, a 10 percent evaluation is 
assigned for endometriosis when there is pelvic pain or heavy 
or irregular bleeding requiring continuous treatment for 
control.  A 30 percent evaluation is warranted where there is 
evidence of pelvic pain or heavy or irregular bleeding that 
is not controlled by treatment.  A maximum 50 percent 
evaluation is warranted where there is evidence of lesions 
involving the bowel or bladder that are confirmed by 
laparoscopy, pelvic pain or heavy or irregular bleeding not 
controlled by treatment, and bowel or bladder symptoms.  38 
C.F.R. § 4.116, Diagnostic Code 7629.

In this case, the evidence consistently reflects that the 
veteran complained of heavy menstrual periods.  She had 
pelvic pain on one of the two VA examinations conducted 
during the pendency of this appeal, and complained of 
abdominal pain or tenderness on most, but not all, routine 
pelvic examinations.  The veteran did not complain of 
dyspareunia-type pain on examinations during which Pap smears 
were performed, although the veteran did complain of such 
pain at the time of the December 2001 VA examination.  The 
preponderance of the evidence establishes that the veteran 
had pelvic or abdominal pain, with dyspareunia-type pain on 
one examination.  The evidence clearly reflects that Naprosyn 
(generic name, naproxen, a non-steroidal antiinflammatory 
drug, which may be purchased over-the counter under such 
brand names as Aleve) was prescribed by the VA providers for 
the veteran's pelvic and abdominal pain.  The veteran stated 
she preferred Anaprox (generic name, naproxen sodium) 
prescribed by private providers.

Thus, the evidence establishes that, although the veteran had 
pelvic pain prior to and at the beginning of menses, 
medication was prescribed for pain reduction.  The evidence 
also establishes that the veteran was advised to take the 
naproxen during a portion of her menstrual cycle, but not 
continuously.  The evidence reflects that the veteran 
required no more than routine clinical care for endometriosis 
during the pendency of the appeal.  Medical progress notes do 
not reflect that the veteran's pelvic pain or menstrual 
bleeding were medically considered uncontrolled, that 
secondary disorders such as anemia were diagnosed, or that 
the veteran considered her symptoms as uncontrolled, such as 
requiring emergency treatment.  

The VA outpatient records during this period reflect that the 
veteran was not treated for any abdominal infection during 
the pendency of this appeal, and was treated only twice for 
urinary tract complaints.  

Disabilities rated based upon urinary tract infections may be 
assigned a 10 percent evaluation with long-term drug therapy, 
1-2 hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is provided 
for recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a.  In the present case, the 
veteran has not been shown to require long-term drug therapy 
or hospitalization for urinary tract infections.  As noted 
above, she has had urinary tract complaints only twice during 
the appeal period.  Intermittent intensive management of 
urinary tract infections has also not been shown.  Thus, the 
requirements for a 10 percent evaluation for urinary tract 
infection have not been met in this case.

The preponderance of the evidence establishes that the 
criteria for an evaluation in excess of 10 percent for 
endometriosis with painful abdomen and urinary tract 
infections are not met during any portion of the appeal 
period.  Thus, a staged rating is not in order.  The evidence 
is not in equipoise to warrant the next higher evaluation, 
and the provisions regarding reasonable doubt are not 
applicable.  38 U.S.C.A. § 5107(b).  

The Board has considered whether there is any evidence which 
warrants consideration of referral for an extraschedular 
evaluation.  38 C.F.R. § 3.321(b).  The veteran has not been 
hospitalized for treatment of endometriosis after she 
submitted the claim for service connection for this 
disability.  There is no evidence of disabling factors not 
addressed in the rating criteria.  Although the veteran 
testified that abdominal pain caused industrial impairment, 
there is no medical evidence confirming this testimony during 
the pendency of this appeal.  The veteran had dyspareunia-
type pain on one examination, but this symptomatology was not 
present in the overall disability picture, and does not 
warrant extraschedular consideration.  There is no evidence 
that the veteran had other manifestations of endometriosis 
which are not encompassed in the schedular criteria.  
Referral for consideration of an extraschedular rating is not 
required.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).   


ORDER

An increased initial evaluation in excess of 10 percent for 
service-connected endometriosis with painful abdomen and 
urinary tract infections is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

